Citation Nr: 0431470	
Decision Date: 11/29/04    Archive Date: 12/08/04

DOCKET NO.  03-06 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the cervical spine.

2.  Entitlement to service connection for degenerative joint 
disease of the lumbar spine.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carol L. Eckart



INTRODUCTION

The veteran served on active duty from January 1971 to 
January 1973.  

This case comes before the Board of Veterans' Appeals (Board) 
from a February 2002 rating decision of the Regional Office 
(RO) of the Department of Veterans Affairs (VA) in Denver, 
Colorado, which denied entitlement to service connection for 
degenerative joint disease of the cervical and lumbar spine.  

The Board notes that the RO, in July 2000, denied claims of 
entitlement to service connection for degenerative joint 
disease of the cervical and lumbar spine on the basis that 
the claims were not well grounded.  The veteran was notified 
of this decision in August 2000 but did not appeal it.  
Subsequently, in an August 2001 letter, the RO notified the 
veteran of the Veterans Claims Assistance Act of 2000 (VCAA) 
and advised the veteran that new and material evidence was 
needed to reopen the claim.  In Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) observed, pursuant to Section 7 of 
the VCAA, that if a claim was denied as not well grounded 
between July 14, 1999, and November 9, 2000, and is 
reconsidered de novo in light of the enactment of the VCAA, 
the claim is readjudicated "as if the denial or dismissal had 
not been made." Id. at 1343- 44.  Thus, the Board finds that 
the RO properly adjudicated this matter on a de novo basis in 
February 2002.  

During the course of the appeal, due to the veteran's 
relocations, his claim was addressed by RO in Ft. Harrison, 
MT and the Albuquerque, NM.  As the veteran now resides in 
New Mexico, his case is handled by the Albuquerque, NM RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.




REMAND

The veteran claims entitlement to service connection for 
degenerative joint disease of the cervical spine and lumbar 
spine, to include aggravation of disabilities while in 
service.  While this case was in appellate status, the U.S. 
Court of Appeals for Veterans Claims and the VA General 
Counsel issued decisions addressing the application of the 
standard of proof for rebutting the presumption of soundness 
and presumption of aggravation.  See VAOGCPREC 3-2003 (2003) 
and Cotant v. Principi, 17 Vet. App. 116 (2003).

Moreover, the Board observes that the Director of the Ft. 
Harrison, MT RO, in a March 2003 letter to a Congressman, 
advised that VA would arrange for an examination for the 
veteran's claimed back and neck conditions.  However, VA did 
not schedule such examination.  As the veteran's claim 
includes aggravation of pre-existing disability, and in view 
of change in the standards of proof for presumption of 
soundness and aggravation and the VCAA, a VA examination 
addressing the etiology of the veteran's degenerative joint 
disease of the cervical spine and lumbar spin is necessary.  
VA's duty to assist the veteran includes obtaining a thorough 
medical examination in order to determine the nature and 
extent of the veteran's disability.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159 (2004).

In view of the foregoing, this case is remanded for the 
following:  

1.  The VBA AMC should specifically 
apprise the veteran of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  The VBA AMC should also 
specifically request that he provide any 
evidence in his possession that pertains 
to the claim as explicitly required by 
38 C.F.R. § 3.159(b).
 38 U.S.C.A. § 5103(a) and (b) (West 
2002).  A Record of this notification 
must be placed into the claims file.

2.  After completion of #1 above, the VBA 
AMC should afford the veteran a VA 
orthopedic examination.  The claims file 
must be provided to the examiner for 
review prior and pursuant to conduction 
and completion of the examination.  The 
examiner must determine the nature and 
etiology of the veteran cervical and 
lumbar spine disorders.  The examiner 
should provide an opinion as to whether 
it is as least as likely as not that the 
veteran's cervical and/or lumbar spine 
disorders is/are related to service, or 
if preexisting service, was/were 
aggravated therein.  
  
3.  After the development requested above 
is completed to the extent possible, the 
VBA AMC should readjudicate the issues on 
appeal, taking into account the 
presumption of soundness as it may be 
deemed to apply to this case.  See 
VAOPGCPREC 3-2003 (July 16, 2003); 38 
U.S.C.A. §§ 1111, 1137 (West 2002).  If 
the determination remains unfavorable to 
the veteran, he and his representative 
should be provided with a supplemental 
statement of the case and given an 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



                 
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




